U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

August 1, 2018

James J. Cipoletta, Esq.
Citizens Bank Building
385 Broadway—Suite 307
Revere, MA 02151

Re: United States v. Florine! Vaduva
Criminal No. 1710138-WGY-9

 

Dear Mr. Cipoletta:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Florinel Vaduva (“Defendant”), agree as follows with respect to the above-referenced case:

1. Change of Plea

At the earliest practicable date, defendant shall plead guilty to all counts in which he is
named in the above-referenced Indictment: conspiracy to conduct enterprise affairs through a
pattern of racketeering activity, in violation of 18 U.S.C. § 1962(d) (Count One); conspiracy to
use counterfeit access devices in violation of 18 U.S.C. § 1029(b)(2) (Count Two); and aggravated
identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (Counts Eight and Nine). Defendant
expressly and unequivocally admits that he committed the crimes charged in Counts One, Two,
Eight and Nine, did so knowingly and intentionally, and is in fact guilty of those offenses.

2. Penalties

Defendant faces the following maximum penalties on Count One of the Indictment,
charging conspiracy to conduct enterprise affairs through a pattern of racketeering activity:
incarceration for 20 years; supervised release for three years; a fine of $250,000; a mandatory
special assessment of $100; restitution; and forfeiture to the extent charged in the Indictment.

Defendant faces the following maximum penalties on Count Two of the Indictment,
charging conspiracy to use counterfeit access devices: incarceration for five years; supervised

 
release for three years; a fine of $250,000; a mandatory special assessment of $100; restitution;
and forfeiture to the extent charged in the Indictment.

Defendant faces the following mandatory minimum and maximum penalties on Counts
Eight and Nine of the Indictment, charging aggravated identity theft: incarceration for a
mandatory, consecutive term of two years; supervised release for a maximum term of three years;
a mandatory special assessment of $100; restitution; and forfeiture to the extent charged in the
Indictment.

Defendant also recognizes that pleading guilty may have consequences with respect to
Defendant’s immigration status if Defendant is not a citizen of the United States. Under federal
law, a broad range of crimes are removable offenses, including the offenses to which Defendant is
pleading guilty. Indeed, because Defendant is pleading guilty to racketeering conspiracy,
conspiracy to use counterfeit access devices, and aggravated identity theft, removal is
presumptively mandatory. Removal and other immigration consequences are the subject of a
separate proceeding, however, and Defendant understands that no one, including defense counsel
and the District Court, can predict to a certainty the effect of this conviction on Defendant’s
immigration status. Defendant nevertheless affirms his decision to plead guilty regardless of any
immigration consequences that this plea may entail, even if the consequence is Defendant’s
automatic removal from the United States.

3, Sentencing Guidelines

The sentence to be imposed upon Defendant is within the discretion of the District Court
(“Court”), subject to the statutory mandatory minimum and maximum penalties set forth above
and the provisions of the Sentencing Reform Act, and the advisory United States Sentencing
Guidelines (“USSG” or “Guidelines”). While the Court may impose a sentence up to and including
the statutory maximum term of imprisonment and statutory maximum fine, it must consult and
take into account the USSG and the other factors set forth in 18 U.S.C. § 3553(a) in imposing a
sentence.

The parties agree that Defendant’s total offense level under the USSG (prior to any
adjustment for acceptance of responsibility) is calculated as follows:

a) in accordance with USSG § 2E1.1(a), Defendant’s base offense level is the
greater of 19 or the offense level applicable to the underlying racketeering
activity, which is 19.!

 

' The offense level for the underlying racketeering activity would be 14 and determined as follows:

e in accordance with USSG § 2B1.1(a)(2), Defendant’s base offense level is 6;

e in accordance with USSG § 2B1.1(b)(1)(B), Defendant’s offense level is increased by 6,
because $50,453.12 in actual losses were reasonably foreseeable to Defendant; and

 
The U.S. Attorney reserves the right to seek an upward departure pursuant to USSG
§ 4A1.3 should any of Defendant’s prior convictions be vacated or Defendant’s Criminal History
Category otherwise change after Defendant’s indictment in this case.

If Defendant contends that there is a basis for departure from, or a sentence outside, the
otherwise applicable Guidelines sentencing range based on Defendant’s medical, mental, and/or
emotional condition, or otherwise intends to rely on any such condition at sentencing, Defendant
will, forthwith upon request, execute all releases and other documentation necessary to permit the
U.S. Attorney and his experts (including Bureau of Prisons medical personnel) to obtain access to
Defendant’s medical, psychiatric, and psychotherapeutic records and will also provide to the U.S.
Attorney forthwith copies of any such records already in Defendant’s possession. In addition,
Defendant will authorize Defendant’s care providers to discuss Defendant’s condition with the
U.S. Attorney and his agents (including Bureau of Prisons medical personnel), as well as experts
retained by the U.S. Attorney. Defendant also agrees to submit to examinations and interviews
with experts retained by and chosen by the U.S. Attorney (including Bureau of Prisons medical
personnel).

The U.S. Attorney reserves the right to oppose Defendant’s argument(s) for a departure
from, or a sentence outside, the USSG under the factors set forth in 18 U.S.C. § 3553(a).

Based on Defendant’s prompt acceptance of personal responsibility for the offenses of
conviction in this case, and information known to the U.S. Attorney at this time, the U.S. Attorney
agrees to recommend that the Court reduce by three levels Defendant’s adjusted offense level
under USSG § 3E1.1.

The U.S. Attorney reserves the right not to recommend a reduction under USSG § 3E1.1
if, at any time between Defendant’s execution of this Plea Agreement and sentencing, Defendant:

a) Fails to admit a complete factual basis for the plea;
b) Fails to truthfully admit Defendant’s conduct in the offenses of conviction;

c) Falsely denies, or frivolously contests, relevant conduct for which Defendant is
accountable under USSG § 1B1.3;

d) Fails to provide truthful information about Defendant’s financial status;
e) Gives false or misleading testimony in any proceeding relating to the criminal

conduct charged in this case and any relevant conduct for which Defendant is
accountable under USSG § 1B1.3;

 

e in accordance with USSG § 2B1.1(b)(2)(A), Defendant’s offense level is increased by 2,
because the offense involved 10 or more victims.

3

 
f) Engages in acts that form a basis for finding that Defendant has obstructed or
impeded the administration of justice under USSG § 3C1.1;

g) Intentionally fails to appear in Court or violates any condition of release;

h) Commits a crime;

i) Transfers any asset protected under any provision of this Plea Agreement; or
j) Attempts to withdraw Defendant’s guilty plea.

Defendant understands and acknowledges that Defendant may not withdraw his plea of
guilty if, for any of the reasons listed above, the U.S. Attorney does not recommend that Defendant
receive a reduction in offense level for acceptance of responsibility. Defendant also understands
and acknowledges that, in addition to declining to recommend an acceptance-of-responsibility
adjustment, the U.S. Attorney may seek an upward adjustment pursuant to USSG § 3C1.1 if

Defendant obstructs justice after the date of this Plea Agreement.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4, Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence before the Court:

a) incarceration at the low end of the Guidelines sentencing range as calculated by
the parties in Paragraph 3;

b) no fine;

c) 36 months of supervised release;

d) amandatory special assessment of $400, which Defendant must pay to the Clerk
of the Court on or before the date of sentencing (unless Defendant establishes
to the Court’s satisfaction that Defendant is unable to do so);

e) restitution of $50,453.12; and

f) forfeiture as set forth in Paragraph 8.

The parties agree that the mandatory consecutives sentences imposed in Counts Eight and
Nine of the Indictment, charging aggravated identity theft, should run concurrent with each other
pursuant to 18 U.S.C. § 1028A(b)(4).

Defendant agrees to provide the U.S. Attorney expert reports, motions, memoranda of law

4

 
and documentation of any kind on which Defendant intends to rely at sentencing not later than 21
days before sentencing. Any basis for sentencing as to which Defendant has not provided the U.S.
Attorney all such items at least 21 days before sentencing shall be deemed waived.

5. Waiver of Rights to Appeal and to Bring Future Challenge

a)

b)

d)

Defendant has conferred with his attorney and understands that he has the right
to challenge both his conviction and his sentence (including any orders relating
to the terms and conditions of supervised release, fines, forfeiture, and
restitution) on direct appeal. Defendant also understands that, in some
circumstances, Defendant may be able to argue in a future proceeding
(collateral or otherwise), such as pursuant to a motion under 28 U.S.C. § 2255,
28 U.S.C. § 2241, or 18 U.S.C. § 3582(c), that Defendant’s conviction should
be set aside or Defendant’s sentence (including any orders relating to the terms
and conditions of supervised release, fines, forfeiture, and restitution) set aside
or reduced.

Defendant waives any right to challenge Defendant’s conviction on direct
appeal or in a future proceeding (collateral or otherwise).

Defendant agrees not to file a direct appeal or challenge in a future proceeding
(collateral or otherwise) any sentence of imprisonment of 61 months or less or
any orders relating to the terms and conditions of supervised release, fines,
forfeiture, and restitution. This provision is binding even if the Court’s
Guidelines analysis is different from that set forth in this Plea Agreement.

The U.S. Attorney likewise agrees that, regardless of the analysis employed by
the Court, the U.S. Attorney will not appeal any imprisonment sentence of 45
months or more.

Regardless of the previous sub-paragraphs, Defendant reserves the right to
claim that: (i) Defendant’s lawyer rendered ineffective assistance of counsel
under Strickland v. Washington; or (ii) the prosecutor in this case engaged in
misconduct that entitles Defendant to relief from Defendant’s conviction or
sentence.

6. Other Post-Sentence Events

 

a)

If, despite the waiver provision of sub-paragraph 5(c), Defendant appeals or
challenges in a future proceeding (collateral or otherwise) Defendant’s
sentence, the U.S. Attorney reserves the right to argue the correctness of the
sentence imposed by the Court (in addition to arguing that any appeal or future
challenge (collateral or otherwise) is waived as a result of the waiver in sub-

paragraph 5(c)).

 
b) If, despite the waiver provision of sub-paragraph 5(c), Defendant seeks re-
sentencing, Defendant agrees not to seek to be re-sentenced with the benefit of
any change to the Criminal History Category that the Court calculated at the
time of Defendant’s original sentencing, except to the extent that Defendant has
been found actually factually innocent of a prior crime.

c) In the event of a re-sentencing following an appeal from or future challenge
(collateral or otherwise) to Defendant’s sentence, the U.S. Attorney reserves the
right to seek a departure from and a sentence outside the USSG if, and to the
extent, necessary to reinstate the sentence the U.S. Attorney advocated at
Defendant’s initial sentencing pursuant to this Plea Agreement.

7. Court Not Bound by Plea Agreement

The parties’ sentencing recommendations and their respective calculations under the USSG
are not binding upon the U.S. Probation Office or the Court. Within the mandatory minimum and
maximum sentence Defendant faces under the applicable law, the sentence to be imposed is within
the sole discretion of the Court. Defendant’s plea will be tendered pursuant to Fed. R. Crim. P.
11(c)(1)(B). Defendant may not withdraw his plea of guilty regardless of what sentence is
imposed, or because the U.S. Probation Office or the Court declines to follow the parties’ USSG
calculations or recommendations. Should the Court decline to follow the U.S. Attorney’s USSG
calculations or recommendations, the U.S. Attorney reserves the right to defend the Court’s
calculations and sentence in any direct appeal or future challenge (collateral or otherwise).

8. Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

The assets to be forfeited specifically include, without limitation, the following:
a. $27,467.28 in United States currency, to be entered in the form of an Order of

Forfeiture (Money Judgment).

Defendant admits that $27,467.28 is subject to forfeiture on the grounds that it is equal to
the amount of proceeds the defendant derived from the offense.

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly) in the crimes to which
Defendant is pleading guilty and that, due at least in part to the acts or omissions of Defendant, the
proceeds or property have been transferred to, or deposited with, a third party, spent, cannot be
located upon exercise of due diligence, placed beyond the jurisdiction of the Court, substantially
diminished in value, or commingled with other property which cannot be divided without
difficulty. Accordingly, Defendant agrees that the United States is entitled to forfeit as “substitute

6

 
assets” any other assets of Defendant up to the value of the now missing directly forfeitable assets.

Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

9, Civil Liability

By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as a result of Defendant’s conduct and plea of guilty to the charges specified in Paragraph 1 of this
Plea Agreement.

10. Rejection of Plea by Court

Should Defendant’s guilty plea not be accepted by the Court for whatever reason, or later
be withdrawn on Defendant’s motion, this Plea Agreement shall be null and void at the option of
the U.S. Attorney.

11. Breach of Plea Agreement

If the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has violated any condition of Defendant’s pretrial release, or has committed
any crime following Defendant’s execution of this Plea Agreement, the U.S. Attorney may, at his
sole option, be released from his commitments under this Plea Agreement in their entirety by
notifying Defendant, through counsel or otherwise, in writing. The U.S. Attorney may also pursue
all remedies available to him under the law, regardless whether he elects to be released from his
commitments under this Plea Agreement. Further, the U.S. Attorney may pursue any and all
charges that have been, or are to be, dismissed pursuant to this Plea Agreement. Defendant
recognizes that his breach of any obligation under this Plea Agreement shall not give rise to
grounds for withdrawal of Defendant’s guilty plea, but will give the U.S. Attorney the right to use
against Defendant before any grand jury, at any trial or hearing, or for sentencing purposes, any

7

 
statements made by Defendant and any information, materials, documents or objects provided by
Defendant to the government, without any limitation, regardless of any prior agreements or
understandings, written or oral, to the contrary. In this regard, Defendant hereby waives any
defense to any charges that Defendant might otherwise have based upon any statute of limitations,
the constitutional protection against pre-indictment delay, or the Speedy Trial Act.

12. Who is Bound by Plea Agreement

This Plea Agreement is limited to the U.S. Attorney for the District of Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federal, state or
local prosecutive authorities.

13, Modifications to Plea Agreement

This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Timothy E. Moran.

Very truly yours,

ANDREW E. LELLING

United States Attorney
UTA

“4, if
: SY e vb : <
@LENN A. MACKINLAY — AO
Chief, Organized Crime and Gang Unit

Ty phe —
TIMOTHY E. MORAN
Assistant U.S. Attorney

By

 

 
ACKNOWLEDGMENT OF PLEA AGREEMENT

Lhave read this letter or I have had this letter read to me in my native language in its entirety
and discussed it with my attorney. I hereby acknowledge that (a) it accurately sets forth my plea
agreement with the United States Attorney’s Office for the District of Massachusetts; (b) there are
no unwritten agreements between me and the United States Attorney’s Office; and (c) no official
of the United States has made any unwritten promises or representations to me, in connection with
my change of plea. In addition, I have received no prior offers to resolve this case. I understand
the crimes to which I have agreed to plead guilty, the mandatory minimum and maximum penalties
for those offenses, and the Sentencing Guideline penalties potentially applicable to them. I am
satisfied with the legal representation provided to me by my attorney. We have had sufficient time
to meet and discuss my case. We have discussed the charges against me, possible defenses I might
have, the terms of this Plea Agreement and whether I should go to trial, I am entering into this
Plea Agreement freely, voluntarily, and knowingly because I am guilty of the offenses to which I
am pleading guilty, and I believe this Plea Agreement is in my best interest.

Je ~

 

FLORINEL VADUVA
Defendant
Date: IDB Rak 8

 

I certify that Florinel Vaduva has read this Plea Agreement or has had this Plea Agreement
read to him in his native language and that we have discussed its meaning. I believe he understands
the Plea Agreement and is entering into the Plea Agreement freely, voluntarily, and knowingly. I
also certify that the U.S. Attorney has not extended any other offers regarding a change of plea in

this case.
TANEIS J CIPOLETTA
Attorney for Florinel Vaduva

Date: \0 ~22-LOGY

 
